DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2020 has been entered.
Election/Restrictions
Applicant’s election of Species I – drawn to claims 1-2, 7-11 and 13 in the reply filed on 1/12/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Response to Amendment
In response to the amendments received 9/23/2020: 
Claims 1-3, 7-11 and 13 are pending in the current application. Claim 1 has been amended. Claims 4-6 and 12 are cancelled. 
The cores of the previous prior art-based rejections have been maintained with slight changes made in light of the amendment.  All changes made to the rejection are necessitated by the amendment.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-11 and 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the rolled metal sheet" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution the examiner will interpret “a process of rolling the metal sheet …” as “a process of rolling the metal sheet to form a rolled metal sheet”. This interpretation will also clarify attorney arguments with respect to sequentially performed (ii) and (iii).
Claims 2-3, 7-11 and 13 are rejected for being dependent on an independent claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 7-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 7-8 recite “the method of claim 6”, where claim 6 is cancelled. For the purpose of compact prosecution “the method of claim 6” will be interpreted as “the method of claim 1”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Itaru et al (JP 2007/329050A) in view of Kaido et al. (US 2001/0012588) and evidenced by Shota (JP 2016/062864A)
Regarding claim 1 and claim 2, Itaru teaches a method of preparing an electrode for an electrode assembly having a structure in which electrodes are laminated (P11), comprising:
A process of coating an electrode mixture, or active material-containing coating layer (2A) on at least one surface of a metal sheet, or conductive sheet (1A, 1B) so that n (n ≥ 2) electrode mixture coated layer lines are formed between non-coated portions parallel to a first direction, or perpendicular to longitudinal direction (depicted in Fig. 1) (P16. 18), thus a first direction corresponding to a width of the metal sheet on a plate
A process of rolling the metal sheet to form an active material layer with uniform thickness (P50)
 A process of slitting, or punching/cutting the rolled metal sheet at least twice (dashed lines N1/N2)(Fig. 7) in the second direction, or longitudinal direction to prepare electrode plate base materials having n electrode mixture coated layers formed thereon (P39) ; and
A process of cutting each of the electrode plate base materials in the first direction to obtain n single sheet electrodes (dotted lines M1 and M2 of Fig. 8) (P39-41)
Itaru teaches that the metal sheet has a relatively long length with respect to its width, the first direction is a direction corresponding to the width metal sheet on a plane, and a second direction is a direction corresponding to the length of the metal sheet on the plane, or the metal sheet has a strip shape with a second direction, or longitudinal direction, that is longer than that of a first direction, perpendicular to the longitudinal direction (P11. 16) and the electrode plate base material has a structure in which the n electrode mixture coated layers (2) are formed in the second direction with non-coated portions interposed therebetween (Fig. 1) (P16). 
Itaru is silent with regards to the method of rolling the metal sheet, or rolling the metal sheet sequentially from a first electrode mixture coated layer line to an nth electrode mixture coated layer line using a rolling roller rotated in a second direction (P23. 49. 50); however, Kaido, in a similar field of endeavor related to a method of forming an electrode sheet, also teaches rolling a coated portion of electrode mixture using a rolling roller to increase the density of the coated portion (P37). 
Kaido teaches process of rolling the metal sheet sequentially from a first electrode mixture coated layer line to an nth electrode mixture coated layer line using a rolling roller 38 rotated in a second direction perpendicular to the first direction to have electrode coated portions S compressed without stretching and high active material charging density (P216-217; Fig. 8). 

Modified Itaru fails to teach pressure applied by the rolling roller in process (ii) is in a range of 30 to 300 tons/cm3 for a positive electrode and in a range of 10 to 100 ton/cm3 for a negative electrode; however, Itaru in view of Kaido teaches selecting a pressure for compressing in a range (P102). Kaido teaches selecting a predetermined pressure to make sure that the active material is the proper density for capacity and not made too thick for the battery housing (P302. 307). “[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to optimize the pressure applied by the rolling roller in process (ii) of modified Itaru, and arrive at a pressure within the claimed range, to make sure that the electrode is a desirable density and not too thick for the battery housing, as taught by Kaido.
With regards to claim 1 and claim 2, Itaru teaches that the electrode sheet 102 can be obtained by a single punching process to reduce the number of steps required for battery manufacture (P41), therefore, based on the electrode mixture coated layer; the non-coated portion of one side M1 is cut in the first direction to form an electrode tab, and an end portion of the electrode mixture coated layer adjacent to the non-coated portion of the other side M2 is 
This is further evidenced by Shota; in a similar field of endeavor related to a method of manufacturing an electrode (abstract). Shota teaches that a punching machine is a conventional, well-known machine in the art used for punching (P22). Shota teaches punching/cutting is done using a mold that punches out a strip-shaped electrode (P22; Fig. 2) where the mold punches a shape corresponding to the electrode with an electrode tab (P22), thus simultaneously punching around all sides of the electrode plate base material (P37; Fig. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application that the single step punch process of Itaru is a similar process to the conventional, well-known, single step punch of Shota. 
Regarding claim 7, modified Itaru teaches that when the non-coated portion of one side is cut (M1) in the form of the electrode tab 11A), and the end portion of the electrode mixture coated layer adjacent to the non-coated portion of the other side is cut, a cutting margin (M2) (Fig, 7-8) is secured by cutting a portion adjacent to the outer peripheral end portion of the electrode mixture coated layer (P38-42). 
Regarding claim 10, modified Itaru teaches the electrode mixture is a positive electrode mixture (B) or a negative electrode mixture (A) (P9. 23. 11). 
Regarding claim 11, modified Itaru teaches a method of preparing an electrode assembly, or battery comprising the method of preparing an electrode of claim 1, wherein the electrodes prepared by the electrode preparing method are prepared to be an electrode assembly through subsequent steps (P11-13). Modified Itaru teaches the subsequent proves of laminating the 
Regarding claim 13, modified Itaru teaches an electrode assembly, or battery prepared by the method of preparing an electrode assembly according to claim 11 (P51). The cited prior art teaches all of the positively recited structure of the claimed product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Itaru in view of Kaido, as evidenced by Shota, and as applied to at least claim 1 above, and further in view of Maekawa (JP 2002/343350A).
Regarding claim 8, modified Itaru teaches the method of claim 1, and a process of punching, or cutting out the electrode mixture coated layer portion adjacent or between the non-coated portions. 
	Modified Itaru fails to teach that when the end portion of the electrode mixture coated layer adjacent to the non-coated portion of the other half is cut, corners of both of the side end portions are also chamfered; however, Maekawa , in a similar field of endeavor related to manufacturing electrode plates, teaches that in order to prevent chipping due to insufficient strength, increase cutting or punching stability of corners and prevent short circuits the corners of the electrode plate should be chamfered after it is cut into the desired shape (P5-9). 
. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Itaru in view of Kaido, as evidenced by Shota, and as applied to at least claim 1 above, and further in view of Hirokawa (US 2006/0153972). 
Regarding claim 9, modified Itaru teaches the method of claim 1. 
Modified Itaru is silent in teaching the process (iii) includes a process of vacuum drying the electrode plate base material after the slitting process is performed; however, Hirokawa, in a similar field of endeavor related to a method of manufacturing an electrode (abstract), teaches that it is preferable to vacuum dry an electrode sheet after the step of cutting or the like, to remove residual water, solvent or the like from the electrode sheet (P60). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a process of vacuum drying the electrode plate base material after the slitting process is performed in modified Itaru, in order to remove residual water, solvent or the like from the electrode sheet as taught by Hirokawa. 
Response to Arguments
Applicant's arguments filed 9/23/2020 have been fully considered but they are not persuasive. 
Applicant's arguments with regards to the combination of Itaru and Kaido fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a 
	Applicant asserts that claim 1 is currently amended to clarify that (ii) rolling is performed prior to (iii) slitting. Examiner respectfully disagrees, as claim 1 is amended to recite “(ii) and (iii) are performed sequentially”, which is interpreted as the steps not being performed simultaneously, but either could be done first. The interpretation that overcomes the 112(b) rejection would overcome this. Applicant could additionally amend claim 1 to recite that process (ii) is performed before process (iii).  
Applicant argues that Itaru teaches is silent in teaching the order of cutting or punching along M1 and M2. Examiner respectfully disagrees, and addresses this limitation in the rejection of claim 1. Itaru teaches that a single punching process, beneficially reducing the number of steps required can be used (P41), where punching, as evidenced by Shota, is a single step process which cuts out the claimed shape from all sides simultaneously. The applicant relied on a different embodiment of Itaru, which teaches cutting into the active material layer, and in doing so does recite cutting in multiple steps; however, in the third embodiment, Itaru teaches by punching the non-coated portion on a side of the electrode mixture layer, the number of steps can be reduced as this can be done in a single step via punching, which is a well-known conventional method for achieving the claimed shape of an electrode. 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218.  The examiner can normally be reached on Monday-Friday 8:00 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda Rosenbaum/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729